Citation Nr: 0912578	
Decision Date: 04/03/09    Archive Date: 04/10/09

DOCKET NO.  04-36 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for right shoulder osteopenia and muscle atrophy.

2.  Entitlement to an initial evaluation in excess of 20 
percent for left shoulder osteopenia and muscle atrophy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to 
August 1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.

In July 2003, the Veteran was granted entitlement to service 
connection for right and left shoulder muscle atrophy as 
secondary to radiation treatment received for service-
connected Hodgkin's lymphoma, and was assigned separate 
disability ratings of 10 percent effective June 28, 2002.  
The Veteran appealed these ratings, and a September 2008 
rating decision granted entitlement to a 30 percent rating 
for the right shoulder disability effective June 28, 2001, to 
June 13, 2007.  A 20 percent rating was assigned for the left 
shoulder for this same period.  On and after June 14, 2007, 
the Veteran's right shoulder disability was assigned a 40 
percent rating, while his left shoulder disability was 
assigned a 30 percent rating.

In June 2007, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing was prepared and associated with the claims 
file.

In November 2007, the Board remanded this case for additional 
development, and the case has been returned for further 
appellate review.

Finally, the Board notes that the September 2008 rating 
decision also granted entitlement to service connection for 
occipital hair loss.  This issue is therefore no longer on 
appeal.


FINDING OF FACT

For the entire period contemplated by this appeal, the 
Veteran's right and left shoulder osteopenia and muscle 
atrophy are manifested by visible or marked muscle atrophy, 
reduced strength in the shoulder muscles, an appearance that 
is clearly disproportionate to his body mass, thinned out 
trapezius and sternocleidomastoid muscles, and very prominent 
clavicles due to atrophy of the surrounding muscles.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial disability 
rating of 40 percent for right shoulder osteopenia and muscle 
atrophy have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.14, 4.56, 
4.73, Diagnostic Code 5301 (2008).

2.  The criteria for entitlement to an initial disability 
rating of 30 percent for left shoulder osteopenia and muscle 
atrophy have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.14, 4.56, 
4.73, Diagnostic Code 5301 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.. Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2008)). 
 
The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate a 
claim, as well as the evidence VA will attempt to obtain and 
which evidence the veteran is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction.  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA 
notice requirements, however, may be satisfied if any errors 
in the timing or content of such notice are not prejudicial 
to the claimant.  See Dingess, supra; Pelegrini, supra. 
 
Recently, the Court has held that, for an increased rating 
claim, VCAA notice should include notice that evidence of 
increased severity of the disorder or of greater interference 
with work or activities of daily life is required to support 
a claim for increased evaluation; that it include at least 
general notice of more particularized bases of granting 
increased evaluations where particular criteria beyond mere 
increase in severity may be required for assignment of a 
higher disability rating; that it include notice that a 
particular rating will be assigned by applying diagnostic 
codes; and that it include notice, in the form of examples, 
of the kinds of evidence required to support the increased 
rating claim.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

However, for initial rating claims, where, as here, 
entitlement to disability benefits has been granted and an 
initial rating has been assigned, the original claim has been 
more than substantiated, as it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice was intended to serve has 
been fulfilled.  Furthermore, once a claim for entitlement to 
benefits has been substantiated, the filing of a notice of 
disagreement with the rating of the disability does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  See 
Dingess, 19 Vet. App. at 490-491; Dunlap v. Nicholson, 21 
Vet. App. 112 (2007).  In line with the above reasoning, 
Vazquez-Flores v. Peake (dealing with providing additional 
notice in cases of increased ratings) does not apply to 
initial rating claims because VA's VCAA notice obligation was 
satisfied when the RO granted the veteran's claim.  
 
Nevertheless, the Board does note that a letter issued in 
February 2005 advised of the evidence needed to substantiate 
claims for higher ratings.  This letter, along with a letter 
from July 2002, advised the Veteran of his and VA's 
responsibilities under VCAA, to include what evidence should 
be provided by him and what evidence should be provided by 
VA.  The Veteran was further advised to inform the RO if 
there was any other evidence or information that he believes 
pertains to his claims.  A March 2006 letter advised the 
Veteran as to the type of evidence needed to substantiate 
both the disability rating and effective date elements of his 
claims, pursuant to the Court's holding in Dingess, supra.  
Following the issuance of the February 2005 and March 2006 
letters, the Veteran's increased rating claims were 
subsequently readjudicated by the RO in a rating decision and 
a supplemental statement of the case (SSOC) issued in 
September 2008.  Thus, the Board finds any error with respect 
to the timeliness of these notices to be harmless.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied in this case.  Specifically, 
the Board finds that all obtainable evidence identified by 
the Veteran relative to the issues on appeal has been 
obtained and associated with the claims folder.  The Veteran 
was given VA examinations in April 2003 and June 2008.  In 
short, the Board finds that VA has satisfied its duty to 
assist by obtaining medical records and providing a VA 
examination for the issues on appeal.  38 U.S.C.A. §§ 5103 
and 5103A.  

The Board has considered the contention advanced by the 
Veteran's representative in January 2009.  Specifically, the 
representative advocates an additional remand to comply with 
the Board's November 2007 remand instructions, arguing that 
the examiner failed to clarify whether or not the Veteran's 
muscle disability is more appropriately characterized as 
moderately severe or severe.  The representative also argued 
that the examiner failed to specify whether or not certain 
specific symptomatology set forth under the criteria 
applicable to muscle injuries was present.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  However, as will be discussed 
below, the Board finds that the Veteran's muscle disability 
is most appropriately characterized as severe for the entire 
period under consideration, thus warranting the maximum 
disability rating available under the diagnostic code 
referred to by the representative since the grant of 
compensation.  Consequently, even presuming the errors 
identified the representative are present, the Board finds 
that a remand is not necessary, as such errors are harmless 
in light of the favorable disposition below.

II.  Increased Ratings

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2008).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson, 
the Court also discussed the concept of the 'staging' of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Id. at 126-127.

The Veteran's right shoulder osteopenia and muscle atrophy 
has been assigned a 30 percent rating from June 28, 2001, to 
June 13, 2007, and a 40 percent rating on and after June 14, 
2007, under 38 C.F.R. § 4.73, Diagnostic Code 5301.  His left 
shoulder osteopenia and muscle atrophy has been assigned a 20 
percent rating from June 28, 2001, to June 13, 2007, and a 30 
percent rating on and after June 14, 2007, under the same 
diagnostic code.  In each extremity, the disabilities have 
been found to be moderately severe; the difference between 
the disability ratings is due to the application of separate 
rating schedules depending on whether the Veteran's dominant 
or non-dominant shoulder is being evaluated.  

Muscle Group damage is categorized as slight, moderate, 
moderately severe and/or severe and evaluated accordingly 
under 38 C.F.R. § 4.56.  In the case at hand, the 30 percent 
disability rating assigned to the Veteran's dominant (right) 
shoulder and the 20 percent rating assigned to the Veteran's 
non-dominant (left) shoulder prior to June 14, 2007, which, 
as noted, both reflect moderately severe levels of 
impairment.  The 40 percent rating for the Veteran's dominant 
shoulder disability and the 30 percent rating for his non-
dominant shoulder disability, effective on and after June 14, 
2007, both indicate severe levels of impairment.  See 
38 C.F.R. § 4.73, Diagnostic Code 5301.  While this 
regulation includes criteria that apply to gun shot wounds 
and similar injuries, it also contains criteria that 
contemplate symptoms such as muscle atrophy in the absence of 
injury.  

In relevant part, 38 C.F.R. § 4.56(c) describes the cardinal 
signs and symptoms of muscle disability as loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination, and uncertainty of movement.  

Moderately severe muscle disability is characterized by 
consistent complaint of cardinal signs and symptoms of muscle 
disability as defined above and, if present, evidence of 
inability to keep up with work requirements.  Relevant 
objective findings include indications on palpation of loss 
of deep fascia, muscle substance, or normal firm resistance 
of muscles compared with sound side.  Tests of strength and 
endurance compared with sound side demonstrate positive 
evidence of impairment.  38 C.F.R. § 4.56(d)(3).

Severe disability of muscles is characterized by consistent 
complaint of cardinal signs and symptoms of muscle disability 
as defined above, worse than those shown for moderately 
severe muscle injuries, and, if present, evidence of 
inability to keep up with work requirements.  Relevant 
objective findings include loss of deep fascia or muscle 
substance on palpation; abnormal muscle swelling and 
hardening in contraction; severe impairment of function 
compared with the corresponding muscles of the uninjured side 
as indicated by tests of strength, endurance, or coordinated 
movements.  If present, the following are also signs of 
severe muscle disability: diminished muscle excitability to 
pulsed electrical current in electrodiagnostic tests; visible 
or measurable atrophy; and adaptive contraction of an 
opposing group of muscles.  38 C.F.R. § 4.56(d)(4).

Undated private medical records indicate that the Veteran 
injured both of his shoulders in a surfing accident.  They 
also suggest that he broke his left collarbone in November 
1999.  

An October 2001 private medical record notes that the Veteran 
reported right shoulder pain that had worsened over the past 
six months.  This pain was especially bad with overhead 
activity.  Range of motion in right/left elevation was 
160/170, with external rotation of T11/L1.  There was 
positive Hawkin's impingement sign on the right shoulder.  
There was a prominent acromioclavicular (AC) joint, but no 
tenderness to palpation.  The distal neurovascular 
examination was normal.  X-rays noted persistent, chronic 
non-union of the left clavicle, as well as mild degenerative 
changes in the AC joint and glenohumeral joint.  The 
physician diagnosed right shoulder impingement.  

An October 2001 private diagnostic x-ray report shows 
bilateral subchondral cyst formation, probably degenerative 
in nature.  Both glenohumeral joints appeared slightly 
narrowed.  Both humeral heads were in relative high position, 
possibly indicating rotator cuff tear.  

The April 2003 VA examination report notes that, while the 
Veteran was working as a welder at the time of the 
examination, most of his work involved paperwork as he did 
not do much physical labor.  It was noted that the Veteran's 
neck atrophy made him clearly look disproportionate to his 
body mass.  It was noted that his shoulder muscles were very 
atrophied and that he had reduced strength of his shoulder 
and neck muscles.  The Veteran was unable to raise his arms 
without difficulty.  Because of these side effects to 
radiation therapy, the Veteran had not been able to work in a 
physical, strenuous capacity.  On physical examination, the 
Veteran's trapezius and sternocleidomastoid muscles were 
noted to be very thinned out.  His clavicles were very 
prominent due to the atrophy of surrounding muscles.  It was 
noted that his neck muscles were definitely atrophied.  The 
Veteran had full range of motion in his shoulders, but with 
pain.  Strength was decreased in his bilateral shoulder and 
neck muscles.  

A July 2006 VA medical record notes that the Veteran 
complained of bilateral shoulder pain for over 20 years, with 
off and on flare.  The Veteran reported that he had an x-ray 
done in the past that was within normal limits.  Overall, his 
range of motion was preserved, but it was painful.  

A July 2007 VA orthopedic surgery consultation notes that the 
Veteran had impingement syndrome of both shoulders.  He had 
marked atrophy of his scapular musculature bilaterally, right 
worse than the left.  He had blatantly prominent osteophytes 
at the area of both AC joints and marked limitation of motion 
with positive impingement tests bilaterally.  It was noted 
that the Veteran had to quit his job as a welder in August 
2006 when he could no longer perform.  On x-ray, the right 
shoulder had generalized osteopenia, slight degenerative 
changes in the AC joint, and moderate degenerative changes in 
the glenohumeral joint.  The left shoulder was found to have 
osteopenia; an old fracture of the left mid/distal clavicle, 
with nonunion; and moderate/marked degenerative changes in 
the glenohumeral joint.  It was noted that the Veteran's 
shoulder function and strength had obviously deteriorated 
since he was last assessed for disability in 2005.  

At his June 2007 Board hearing, the Veteran testified that he 
first started having problems with his shoulder condition in 
1984 and that, while it was constantly getting worse, it got 
really bad five or six years ago.  He described limitation of 
motion and stated that his wife had to help him put on a 
long-sleeved shirt or a coat or jacket.  He reported being 
unable to do anything repetitive over his shoulders without 
experiencing extreme fatigue immediately.  He testified that 
he only sleeps an hour at a time because of shoulder pain.  
He stated that his last job was as crew leader combination 
welder at a gas company.  He welded on high pressure 
vehicles.  He retired in August 2006 because he did not want 
to stay in a situation where other people were depending on 
him to do the job.

A June 2008 VA examination report notes that the Veteran 
reported constant bilateral shoulder pain at a severity of 
about 8/10.  He noted that it was worse at night and that it 
flared up with overhead activity.  He denied any significant 
incapacitating events.  He was receiving steroid injections, 
but was not taking pain medicines or using assistive devices.  
On examination, his right shoulder was equal to his left 
shoulder.  Both shoulders had limited range of motion.  
Forward flexion and abduction actively were 0 to 100 degrees, 
and passively were 0 to 150 degrees.  Pain started at about 
60 degrees.  The Veteran was able to externally rotate from 0 
to 90 degrees bilaterally and internally rotate 0 to 45 
degrees bilaterally.  Range of motion was limited by pain at 
the extremes but not be weakness, fatigability, lack of 
endurance following repetitive use, or flares.  The Veteran's 
biceps and AC joints were nontender.  His AC joints were 
markedly pronounced bilaterally.  He had marked muscle 
atrophy of the trapezius, supraspinatus, and infraspinatus 
muscles.  He had positive Neer and Hawkin's testing.  
Strength tests showed 3/5 strength in the supraspinatus and 
infraspinatus.  X-rays of the right shoulder showed disuse 
atrophy and moderate to severe glenohumeral arthritis.  X-
rays of the left shoulder similarly showed moderate to severe 
glenohumeral arthritis and a mid-shaft clavicle nonunion.  He 
was also diagnosed with a likely rotator cuff tear.

After reviewing this evidence, the Board finds that the 
manifestations of his disabilities more closely approximate 
the criteria for a 40 percent rating for his right shoulder 
disability and a 30 percent rating for his left shoulder 
disability for the entire period contemplated by this appeal.  
Most significantly, the Board notes that the April 2003 VA 
examination report, as discussed above, reflects that the 
Veteran's shoulder muscles were very atrophied, there was 
reduced strength in the Veteran's shoulder muscles, that he 
clearly looked disproportionate to his body mass, that his 
trapezius and sternocleidomastoid muscles were thinned out, 
and that his clavicles were very prominent due to atrophy of 
the surrounding muscles.  Furthermore, even though the July 
2007 VA medical record notes obvious deterioration since a 
2005 disability assessment, the Veteran's own lay 
descriptions through this appeal, and the earlier medical 
evidence of record, suggest that the criteria for the 
"severe" classification were already meet prior to 2007.

The Board notes that the 40 percent disability rating 
assigned for the Veteran's right shoulder disability and the 
30 percent disability rating assigned for his left shoulder 
disability represent the highest ratings allowed under 
Diagnostic Code 5301.  The Board has considered whether the 
Veteran's disabilities may be more properly rated under a 
diagnostic code applicable to muscle disability that would 
allow for a higher disability rating.  See 38 C.F.R. § 4.73, 
Diagnostic Codes 5302 to 5309.  However, none of the 
remaining diagnostic codes applicable to rating muscle 
disabilities of the shoulder girdle and arm allow for ratings 
in excess of 40 percent for the dominant shoulder and in 
excess of 30 percent for the non-dominant shoulder.  

The Board has also considered whether to assign separate 
disability ratings for the Veteran's bilateral shoulder 
arthritis.  The Board notes, however, that 38 C.F.R. § 4.71a, 
Diagnostic Code 5003, which applies to degenerative 
arthritis, directs that arthritis established by x-ray 
findings be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint or 
joints involved.  Limitation of motion of the Veteran's 
shoulders, however, is already compensated for under 
Diagnostic Code 5301, which rates impairment of upward 
rotation of the scapula and elevation of the arm above the 
shoulder level.  It specifically involves the trapezius, 
levator scapulae, and serratus magnus.  Thus, the Board finds 
that assigning a separate disability rating pursuant to 
Diagnostic Code 5003 would violate the rule against 
pyramiding by compensating the Veteran twice for the same 
manifestations of disability under different diagnostic 
codes.  38 C.F.R. § 4.14.  The Board further finds that a  
higher alternative rating under 38 C.F.R. § 4.71a, Diagnostic 
Code 5200 is not warranted, as repeated VA examination has 
not shown a degree of disability consistent with unfavorable 
ankylosis of the scapulohumeral joint.  Similarly, a higher 
rating under Diagnostic Code 5202 for impairment of the 
humerus is not warranted as examination has not revealed a 
degree of disability consistent with fibrous union, nonunion, 
or loss of the humeral head.  Finally, the competent evidence 
of record does not otherwise indicate the presence of other 
signs and symptoms of disability attributable to the 
Veteran's osteopenia and muscle atrophy that warrant separate 
ratings.

In short, the Board finds that the overall disability picture 
more closely satisfies the rating criteria for a 40 percent 
disability rating for the right shoulder and a 30 percent 
disability rating of the left shoulder as contemplated by 
38 C.F.R. § 4.7.  

Finally, the Board has also considered the potential 
application of other various provisions, including 38 C.F.R. 
§ 3.321(b)(1), for exceptional cases where schedular 
evaluations are found to be inadequate.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board has considered 
the Veteran's testimony indicating that he took an early 
retirement from his job due to difficulties caused by his 
service-connected shoulder disabilities.  Review of his 
treatment records confirm reports of difficulties while 
working as a welder, and the fact that he was switched to 
paperwork before ultimately choosing to retire.  However, 
having reviewed the record, the Board finds no evidence of 
record suggesting that the Veteran's case is outside the norm 
requiring extraschedular consideration.  As discussed in 
detail above, the Veteran's disabilities have been rated as 
severe muscle injury, based on manifestations such as 
limitation of motion, weakness, pain, and atrophy.  
Furthermore, the 30 percent and 40 percent ratings assigned 
contemplate significant industrial impairment.  Therefore, 
the Board finds that the manifestations of his disability are 
not of such nature as to have rendered impractical the 
application of the regular schedular standards, and, thus, 
the requirements for referral for an extraschedular 
evaluation is not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).




ORDER

Entitlement to an initial evaluation of 40 percent for right 
shoulder osteopenia and muscle atrophy is granted, subject to 
the laws and regulations governing the payment of monetary 
benefits.

Entitlement to an initial evaluation of 30 percent for left 
shoulder osteopenia and muscle atrophy is granted, subject to 
the laws and regulations governing the payment of monetary 
benefits.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


